                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 DUSTIN STANTON,

        Plaintiff,                               Case No. 3:19-cv-00270

 v.                                              Judge William L. Campbell, Jr.
                                                 Magistrate Judge Alistair E. Newbern
 RUBY JOYNER, et al.,

        Defendants.


                                            ORDER

       The Magistrate Judge held a telephone conference with counsel for the parties on June 23,

2021. To allow counsel additional time to discuss issues raised in the conference, the conference

is CONTINUED to June 25, 2021, at 2:00 p.m. Counsel shall call (888) 557-8511 and enter access

code 7819165# to participate.

       It is so ORDERED.



                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge
